DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The election with traverse filed March 3, 2021 is acknowledged and has been entered.
	Applicant has elected the invention of Group I, claims 1, 65-67, and 74, drawn to a fusion protein or a composition comprising the fusion protein .
	
2.	Claims 1 and 65-74 are pending in the application.  Claims 68-73 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 3, 2021.

3.	Claims 1, 65-67, and 74 are currently under prosecution.

Information Disclosure Statement
4.	The information disclosures filed March 11, 2019 have been considered.  An initialed copy of each is enclosed.

Election/Restrictions
5.	Applicant's traversal of the propriety of the restriction and election requirement set forth in the Office action mailed January 8, 2021 is acknowledged.  
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The inventions are patentably distinct for the reasons set forth in the preceding Office action mailed January 8, 2021.
	Because the inventions are patentably distinct for such reasons, the search and considerations necessary to examine the merit of claims directed to any one invention 
	As explained previously, since the inventions have been shown to be patentably distinct, each from the others, and because the examination of more than one could not be made without serious burden, it is proper to restrict each from the other. See M.P.E.P. § 803.
	Moreover, as also explained in the preceding Office action, restriction for examination purposes, as has been indicated, is proper since the inventions are independent or distinct for the reasons provided and there would be a serious search and examination burden, if restriction were not required, because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). 
	Therefore, in light of the various grounds of rejection of the claims directed to the elected invention that follow, it is apparent that more than one of such reasons applies in this case, which indicate that the restriction and election requirement have been properly made.
Accordingly, the restriction and election requirement set forth in the Office action mailed January 8, 2021 is deemed proper and therefore made FINAL.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 1, 65-67, and 74 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely February 10, 2019.

Specification
7.	The specification is objected to for the following reason:
	At page 1, paragraph 1, of the specification there is a statement that this application claims priority under 35 U.S.C. § 119(e) to the filing date of Provisional Application No. 61/935,253, filed February 3, 2014.  However the provisional application was no longer pending at the time this application was filed and consequently this application does not properly claim priority under 35 U.S.C. § 119(e) to the filing date of Provisional Application No. 61/935,253. 
Notably according to the Application Data Sheet filed February 10, 2019, this application is actually a continuation of Application No. 15/116,388 (now abandoned), which is the national stage entry of PCT/US2015/014230, which claims benefit of Provisional Application No. 61/935,253.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 1, 65-67, and 74 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1, 65-67, and 74 are indefinite for the following reasons:
	According to claim 1 the claimed fusion protein comprises “a peptide fragment” comprising an amino acid sequence that is at least 80% identical to SEQ ID NO: 14.  This recitation renders the claims indefinite because it cannot be ascertained of what the “peptide fragment” is a fragment.  Yes, it is a fragment of a protein but which protein?  If the identity of the protein of which the “peptide fragment” is a fragment cannot be ascertained then the metes and bounds of the subject matter that is regarded as the invention are not delimited by the claims.  Is the protein of which the “peptide fragment” is a fragment a human protein having the designation “p97”, which according to the disclosure is a protein having the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 21?  Might the “peptide fragment” be a fragment of a protein other than a human p97 polypeptide comprising the amino acid sequence of SEQ ID NO: 2?  Presumably that is the case.
Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.

For the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond 2.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

10.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11.	Claims 1, 65-67, and 74 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.  
These guidelines state that rejection of a claim for lack of written description, where Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.   
In this instance, the claims are drawn to any of plurality of fusion proteins that are capable of binding to human Her2/neu receptor (hereinafter “HER2”).  According to claim 1 the fusion protein comprises only the amino acid sequence of SEQ ID NO: 29 adjoined at either terminus via an optional linker to an amino acid sequence that is at least 80% 3  The specification does not describe the claimed invention or a fusion protein comprising only the amino acid sequence of SEQ ID NO: 29 or a trastuzumab heavy chain and a heterologous amino acid sequence that is at least 80% identical to SEQ ID NO: 14.  Notably the claimed invention is not an antibody – rather it is a fusion protein.  It cannot be presumed to be an antibody or to comprise a trastuzumab light chain, which is capable of interacting with the trastuzumab heavy chain to form an antigen binding site that is capable of binding to HER2.  The specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a), because absent a description of the claimed invention, the skilled artisan could not immediately envisage, recognize, or distinguish a fusion protein having the structural features recited by the claims, which lacks a functional trastuzumab light chain, but which is nevertheless somehow capable of binding to HER2.
Even if the skilled artisan were able to devise a fusion protein lacking a functional trastuzumab light chain, but which somehow capable of binding to HER2, when given the bid to do so by the instant claims, Applicant is reminded that “[patents] are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Then, too, even if it might be presumed that the claimed invention, if it is to function as necessary to bind to HER2, must comprise an immunoglobulin light chain variable domain, which is capable of interacting with the trastuzumab heavy chain to form an antigen binding site that is capable of binding to HER2, it would not necessarily be a light chain variable domain having the amino acid sequence of SEQ ID NO: 36; and yet it appears that this is the only amino acid sequence of a trastuzumab light chain that is suitably used to construct a fusion protein according to the claims, which comprises the amino acid sequence of SEQ ID NO: 29 adjoined at either terminus via an optional linker to an amino acid sequence that is at least 80% identical to SEQ ID NO: 14, which can reasonably be expected to bind to HER2.  The specification does not appear to describe at least a substantial number of other trastuzumab light chains (or their amino acid sequences) which are used in place of the trastuzumab light chain comprising the amino acid sequence of SEQ ID NO: 36.  Moreover it does not appear that the specification teaches which amino acids of a trastuzumab light chain comprising the amino acid sequence of SEQ ID NO: 36 can be replaced, and by which other amino acids, such that the resultant variant is suitably used to construct a fully functional fusion protein according to the claims, which binds to HER2. 
It is well known in the art that the consequence of variation in the primary structure of an antibody, and particularly within the complementarity determining regions (CDRs) a priori that a particular variant of a trastuzumab light chain comprising the amino acid sequence of SEQ ID NO: 36 but for replacement of one or more amino acids can be used as a suitable and functional replacement of a trastuzumab light chain comprising the amino acid sequence of SEQ ID NO: 36.  In general structural variants of a trastuzumab light chain comprising the amino acid sequence of SEQ ID NO: 36 that are suitably used to produce a fusion protein according to the claims, which comprises the amino acid sequence of SEQ ID NO: 29 adjoined at either terminus via an optional linker to an amino acid sequence that is at least 80% identical to SEQ ID NO: 14, which binds to HER2, must be identified empirically. 
Although one skilled in the art could screen libraries composed of a large plurality of light chain variable domains derived from many different sources (e.g., other antibodies) to possibly identify light chain variable domains other than the discloses light chain variable domain comprising SEQ ID NO: 36 that might be functional equivalents of the latter, it cannot be predicted whether such variable domains can actually be found; and besides, Applicant is reminded that the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Moreover, Applicant is reminded that an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  So, again, while one could test a plurality of light chain variable domains derived from many different sources (e.g., other antibodies) to possibly identify other such variable domains that might be functional equivalents of the disclosed trastuzumab light chain comprising the amino acid sequence of SEQ ID NO: 36, a “mere wish or plan” for obtaining the claimed invention is not Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  Thus, in this instance, given the fact that no functionally equivalent light chain variable domain is described with particularity, it seems the actual inventive work of producing at least a substantial number of the claimed fusion proteins possibly comprised of light chain variable domains other than the disclosed trastuzumab light chain comprising the amino acid sequence of SEQ ID NO: 36, which may have structures that differ substantially from the latter, would be left for subsequent inventors to complete; and as that appears the case, it is submitted that the disclosure cannot be considered to adequately describe the claimed invention in a manner that would reasonably convey to the skilled artisan that Applicant had possession of the clamed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).   
Then, while the claimed fusion protein might comprise the light chain variable domain comprising the CDRs of the disclosed trastuzumab light chain comprising the amino acid sequence of SEQ ID NO: 36, it might not – it might instead comprise a variant thereof comprising, for example, a CDR3 comprising an amino acid sequence that is markedly different from the corresponding CDR of the disclosed trastuzumab light chain comprising the amino acid sequence of SEQ ID NO: 36.  In any case, the skilled artisan cannot immediately envisage, recognize or distinguish at least a substantial number of the claimed plurality of such structurally different light chains, which can be paired with a trastuzumab heavy chain comprising the amino acid sequence of SEQ ID NO: 29 to produce a fusion protein (antibody) having the ability to specifically bind to HER2.  This is because, at least in part, there is no correlation between any one particularly identifying structural feature, which is shared by members of the claimed plurality of light chains, and their common ability to form a functional antigen-binding site with the trastuzumab heavy chain that specifically binds to HER2.   It cannot be presumed that an antibody comprising, for example, a light chain variable domain comprising a CDR3 comprising an amino acid sequence that is markedly different from the corresponding CDR of the disclosed trastuzumab light chain comprising the amino acid sequence of SEQ ID NO: 36 will interact with the trastuzumab heavy chain to produce a fusion protein (antibody) having 
In support of this conclusion it is noted that Rudikoff et al. (Proc. Natl. Acad. Sci. USA. 1982; 79: 1979-1983) (of record; cited by Applicant) teaches an altered antibody which contains the same heavy and light chain CDR3 sequences as a parental antibody and the altered antibody loses its antigen binding specificity by a single change in a CDR1 residue.  
To further address this issue, it is first noted that Mariuzza et al. (Annu. Rev. Biophys. Biophys. Chem. 1987; 16: 139-159) (of record; cited by Applicant) reviews the structural basis of antigen-antibody recognition.  A naturally occurring antibody comprises two polypeptides, the so-called light and heavy chains.  The antigen-combining site of an antibody is a three-dimensional structure, which fully comprises six “complementarity-determining regions” (CDRs), three each from the light and heavy chains.  The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of antibody’s antigen-binding specificity.  Of the amino acid residues of the antibody contacting the antigen, six are within the light chain, nine are within the heavy chain, and two are within the constant or nearly constant “framework” regions.
So, as noted by Mariuzza et al. (supra), it is well established fact in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding supra).   Again, Rudikoff et al. teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of, or failure to retain the antigen binding specificity of the “parental” antibody by the variant; see entire document (e.g., the abstract).  This sensitivity to such minor alterations is not an anomaly, but rather a prevalent, if not frequent phenomenon4.
Granted, the prior art teaches well-known and conventional methodology for “humanizing” monoclonal antibodies by grafting the complementarity determining regions (CDRs) of the heavy and light chain variable domains of an antibody into a heterologous framework without substantial loss of binding specificity and/or affinity.  For example, Gussow et al. (Methods in Enzymology. 1991; 203: 99-121) (of record; cited by Applicant) teach the general methodology for making humanized antibodies; see entire document.  One means for producing a humanized antibody involves grafting the six CDRs from the light and heavy chain variable regions from a murine antibody into the framework of a human antibody.  However, in general, if only one or two of the CDRs from either the light or heavy chain variable region were to be grafted, but not all three, the resultant antibody would not be expected to retain the binding affinity and specificity of the parent antibody.  
Thus, while the prior art teaches some understanding of the structural basis of antigen-antibody recognition and conventional methodology for humanizing monoclonal antibodies, it is aptly noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains and surrounding framework regions of antibodies.  For example, Giusti et al. (Proc. Natl. Acad. Sci. USA. 1987 May; 84 (9): 2926-2930) (of record; cited by Applicant) teaches the specificity and affinity of an antibody is exquisitely sensitive to amino acid substitutions within the primary structure of the antibody, since only a single amino acid substitution in Proc. Natl. Acad. Sci. USA. 1989 Jul; 86 (14): 5532-5536) (of record; cited by Applicant) teaches that significant structural and functional changes in an antigen-binding site can be caused by amino acid substitutions in the primary structure of an antibody, including substitutions as a site remote from the complementarity determining regions of the antigen-binding domain; see entire document (e.g., the abstract).  Similarly, but more recently, Caldas et al. (Mol. Immunol. 2003 May; 39 (15): 941-952) (of record; cited by Applicant) teaches an unexpected effect of substituting a framework residue upon binding specificity during the humanization of an antibody that binds CD18; see entire document (e.g., the abstract).  
Despite such evident unpredictability, and the fact that certain amino acid residues within the framework regions, as opposed to the CDRs, may have importance in determining the specificity and/or affinity of an antibody for an antigen, there is near consensus in the art that the specificity of the antibody is most dependent upon the identities of the CDRs.  Vajdos et al. (J. Mol. Biol. 2002 Jul 5; 320 (2): 415-428) (of record; cited by Applicant), for example, states that antigen binding is primarily mediated by the CDRs more highly conserved framework segments, which connect the CDRs, are mainly involved in supporting the CDR loop conformations, and in some cases framework residues also contact antigen; see entire document (e.g., page 416, column 1). 
Not inconsistently, De Pascalis et al. (J. Immunol. 2002; 169 (6): 3076-3084) (of record; cited by Applicant), for example, describes demonstrating by CDR grafting that, while perhaps not directly contacting the antigen, certain framework residues are essential to the preservation of the structural integrity of the antigen binding site; see entire document (e.g., page 3079, column 2).  Having realized the role of the framework residues, Wu et al. (J. Mol. Biol. 1999 Nov 19; 294 (1): 151-162) (of record; cited by Applicant) discloses the finding that it is difficult to predict which framework residues serve critical roles in maintaining the antibody’s affinity and specificity, due in part to the large conformational change that occur in the antibody upon its interaction with the antigen; see entire document (e.g., page 152, column 1).  
The fact that not just one CDR is essential for antigen binding or maintaining the Biochem. Biophys. Res. Commun. 2003 Jul 18; 307 (1): 198-205) (of record; cited by Applicant).  Casset et al. describes the rational design and construction of a peptide mimetic of an anti-CD4 monoclonal antibody binding site; see entire document (e.g., the abstract).  The peptide mimetic was designed with 27 residues formed by inclusion of residues from five of the six CDRs of the antibody; see, e.g., the abstract.  Casset et al. states that although the heavy chain CDR3 is at the center of most, if not all antigen interactions, clearly other CDRs play an important role in the recognition process; see, e.g., page 199, column 1.  This conclusion is apparent given their demonstration that an active peptide mimetic that retains the ability to bind to the antigen necessarily comprises amino acids derived from all CDRs, except the light chain CDR2, in addition to a framework residue located just before CDR3 of the antibody’s heavy chain; see, e.g., page 202, column 1.  Though Casset et al. concedes that perhaps not all of the residues representing the various different CDRs will ultimately prove essential to the interaction, it will not be without further extensive studies that such a realization may be made (page 202, column 1).
The art of engineering functional recombinant antibodies, such as the grafted antibodies to which the claims are directed, is even more confounded by findings that residues, which are positioned outside the recognized boundaries of the canonical CDRs, may contribute substantially to the interaction of an antibody and an antigen.  For example, MacCallum et al. (J. Mol. Biol. 1996 Oct 11; 262 (5): 732-745) (of record; cited by Applicant) describes the discovery that although the residues of CDR3 of the heavy and light chains are dominant determinants of the interaction, a number of essential residues contacting the antigen have been placed outside the regions that are recognized using the conventional or standard definitions of the CDRs, which are generally used to define the components of the antigen binding site of the antibody; see entire document (e.g., page 733, column 2).  Moreover, MacCallum et al. teaches an appreciation of the fact that residues within the CDRs that do not actually make contact with the antigen may be important because of their contributions to the conformation of the antibody’s antigen recognition site; see, e.g., page 735, column 1.  
Making further apparent the unpredictability of the importance of residues within Mol. Immunol. 2007 Feb; 44 (6): 1075-1084) (of record; cited by Applicant) describes the mapping of residues important to the interaction of an anti-cytokeratin antibody with the antigen, where although residues in the CDR3 of the heavy chain were determined to be essential, they disclose their unexpected finding that a residue in CDR2 of the light chain forms a necessary part of the antigen binding site of the antibody contacting the antigen; see entire document (e.g., the abstract).  Thus, there are reports indicating despite the progress made toward understanding the interactions of antibodies and antigens, because of the unpredictable nature of the art, much information concerning the specificity and/or affinity of any given antibody cannot be gleaned by a causal examination and analysis of its structure, but must instead be gathered by rigorous, albeit perhaps routine, experimentation. 
Just as it is apparent that the effects of alterations in the structure of the antibody or antigen binding fragment thereof upon its binding to an antigen are unpredictable, the effects of alterations in the structure of the claimed fusion protein upon its ability to bind to HER2 are also unpredictable.  It is simply the nature of the art.   
Even considering recent progress the art of developing antibodies and variants thereof with the goal of selecting antibodies or variants with desired properties remains largely impacted by unpredictability, such that in general there is no substitution for empirical testing to screen pluralities of structurally disparate antibodies to identify any having the desired functions or improved properties.  In support of this position, Yu et al. (PLoS One. 2012; 7 (3): e33340; pp. 1-15) teaches “the underlying protein recognition principles have yet to be understood to the level, whereby an antibody-antigen recognition interface can be designed de novo” (page 1); see entire document (e.g., the abstract).  Furthermore, Yu et al. teaches that “[de novo] paratope design on antibodies against any targeted epitope of an antigen has been developed with computational modeling of CDR structures against the selected epitope [10], but the experimental verification of the computational capability has yet to be demonstrated [citation omitted] (pages 1 and 2).  So despite recent advancements in the art, for the most part, it would still, today, be necessary to empirically determine which if any of the claimed fusion proteins (e.g., antibodies or antigen binding fragments thereof) comprising the trastuzumab heavy chain 5  
Turning to the non-immunoglobulin-derived component of the claimed protein, which is described as a fragment of a protein comprising an amino acid sequence that is at least 80% identical to SEQ ID NO: 14, it is only according to claim 65 that the claimed fusion protein must be capable of binding to HER2 and also capable of crossing the blood-brain barrier.  Since it is presumed that the “peptide fragment” does not form a part of the antigen-binding site of the disclosed antibody, but is involved in mediating the crossing of the blood-brain barrier, as the disclosure would suggest6, it would seem that the claims are drawn to any of a plurality of structurally disparate fusion proteins comprising a peptide having a structure that may vary rather substantially, provided that whatever its structure it comprises an amino acid sequence that is at least 80% identical to SEQ ID NO: 14, but how does one select or identify a peptide fragment comprising a variant of the amino acid sequence of SEQ ID NO: 14 for use in producing a fusion protein according to claim 1, for example, without knowing what functional attributes it must have – it is impossible.  Presumably it is not any and all structural variants of a peptide fragment of a protein having an amino acid sequence that is at least 80% identical to SEQ ID NO: 14 that is suitably used in constructing the claimed invention.  Only if it were clear why certain peptide fragments having an amino acid sequence that is at least 80% identical to SEQ ID NO: 14 should be selected and why others also having an amino acid sequence that is at least 80% identical to SEQ ID NO: 14 should not be is it possible to envisage a means for distinguishing the former from the latter.
It would appear that only variants of a human p97 polypeptide comprising the amino acid sequence of SEQ ID NO: 27, which comprise an amino acid sequence that is 8, so as to be rendered capable of crossing the blood-brain barrier as a member of resultant complex.  Yet the claims are not drawn to a fusion protein comprising a fragment of a human p97 polypeptide comprising the amino acid sequence of SEQ ID NO: 2, which comprises an amino acid sequence that is at least 80% identical to SEQ ID NO: 14, which are capable of binding to an LRP1 receptor and/or an LRP1B receptor or even one that is necessarily capable of crossing the blood-brain barrier.9  
Nevertheless, even if it the claimed fusion protein comprising a peptide fragment comprising an amino acid sequence that is at least 80% identical to SEQ ID NO: 14 were necessarily to have the ability to bind to an LRP1 receptor and/or an LRP1B receptor and cross the blood-brain barrier, because the structure of the peptide may vary rather substantially, it must be noted that the specification fails to describe the amino acids within the amino acid sequence of SEQ ID NO: 14 (and within the peptide fragment) that may be replaced without detriment.  Moreover, it appears that the specification fails to describe by which other amino acids amino acids of SEQ ID NO: 14 (and of the amino acid sequence of the peptide fragment) may be replaced without loss of the ability of a fusion protein comprised of a variant of a peptide fragment comprising SEQ ID NO: 14, which has an amino acid sequence that is at least 80% identical to SEQ ID NO: 14, to bind to an LRP1 receptor and/or an LRP1B receptor and/or cross the blood-brain barrier.        
Here Applicant is duly reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes fragments of any given protein, which comprise an amino acid sequence that is at least 80% identical to 
In point of fact the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, i.e., the ability to bind to HER2 or cross the blood-brain barrier, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a fusion protein according to the claims, which has the ability to bind to HER2 and cross the blood-brain barrier of any given animal; without such a fusion protein, it is impossible to practice the invention.
In general the consequence of structural alterations to a peptide fragment comprising an amino acid sequence that is at least 80% identical to SEQ ID NO: 14 upon the ability of the peptide fragment, when adjoined to a trastuzumab heavy chain, to bind to an LRP1 receptor and/or an LRP1B receptor and/or cross the blood-brain barrier 10
Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because the claims encompass a genus of fusion proteins comprising any of a plurality of structurally disparate peptide fragments, which have no particular function11 or which presumably must permit the fusion protein to cross the blood-brain barrier12, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  
In summary, then, it is submitted that in this case, since the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more 
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed fusion protein, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

12.	Claims 1, 65-67, and 74 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for making and using an antibody that specifically binds to human HER2, said antibody comprising a heavy chain variable domain comprising the complementarity determining regions (CDRs) of the heavy chain variable domain of trastuzumab and a light chain variable domain comprising the CDRs of the heavy chain variable domain of trastuzumab, wherein said heavy chain variable domain is adjoined at the N- or C-terminus thereof to a peptide comprising the amino acid sequence of SEQ ID NO: 14 via an optional peptide linker13, wherein said antibody is does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice14), it cannot be practiced without undue experimentation.
As explained in the above rejection, the claims are not drawn to an antibody, but rather to a fusion protein comprising the amino acid sequence of SEQ ID NO: 29 adjoined at either terminus via an optional linker to an amino acid sequence that is at least 80% identical to SEQ ID NO: 14, which is a fusion protein that is not reasonably expected to be capable of binding to HER2.  Even if it might be presumed that the fusion protein is actually an antibody comprising a light chain, because the claims are not limited to any one particular light chain, it stands to reason that the claims are drawn to a plurality of structurally disparate fusion proteins (or antibodies), which are effectively described by their function alone, i.e., each must bind to HER2; and yet because of the unpredictable nature of the art it cannot be presumed a priori that any given immunoglobulin light chain variable domain, even one comprising an amino acid sequence that resembles that of SEQ ID NO: 36, can be used to construct the claimed invention.  This as explained above is because the consequence of variation in the primary structure (amino acid sequence) of an antibody upon its ability to specifically bind to an antigen cannot be predicted and must be determined empirically.   
Here, too, because it is not actually known if the disclosed fusion protein that binds to HER2 is capable of crossing the blood-brain barrier of any given animal, it would seem that in this instance the specification does little more than state a hypothesis and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Yet, considering the fact that the disclosed fusion protein comprising a fragment of a human p97 polypeptide comprising the amino acid sequence of SEQ ID NO: 2, which comprises the amino acid sequence of SEQ ID NO: 14, apparently binds to human LRP1 receptor and/or human LRP1B receptor to cross the blood-brain barrier in humans, it should be apparent that if the fusion protein does not bind to these receptors in other animals, most likely the fusion protein will not be found to be capable of crossing the blood-brain barrier in the other animals.  Thus, the ability of the claimed fusion protein to cross the blood-brain barrier of an animal other than a human must be determined empirically.  If it were found that a fusion protein comprising the peptide of SEQ ID NO: 14 does not cross the blood-brain barrier of an animal other than a human the claim would merely bid one skilled in the art to finish the inventive process by discovering how the peptide sequence of SEQ ID NO: 14 might be varied such that any fusion protein comprising of a peptide comprising an amino acid sequence that is at least 80% identical to SEQ ID NO: 14, as claimed, will have the requisite capability.  The need to finish the inventive process by performing such additional studies falls into the realm of undue experimentation.  Still claim 65 simply recites the claimed fusion protein has the ability to cross the blood-brain barrier and not necessarily that of the human.   
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a “fusion protein” having the structural features recited by the claims, which functions to bind to HER2 and which is capable of crossing the blood-brain barrier of any given animal; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claims 1, 65-67, and 74 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application No. 2013/0183368-A1, as evidenced by U.S. Patent Application Publication No. 2005/038231-A1 and WO2013065869-A1.
U.S. Patent Application No. 2013/0183368-A1 (Hutchison et al.) teaches a conjugate comprising at least one p97 polypeptide sequence covalently or operatively linked to an antibody or antigen-binding fragment thereof that specifically binds the human Her2/neu protein, including, in particular, trastuzumab or an antigen-binding fragment thereof; see entire document (e.g., claims 1 and 12). Hutchison et al. teaches the p97 polypeptide sequence comprises a fragment of a human p97 protein sequence having at least about 20 amino acid residues of the sequence of SEQ ID NO: 1, including, for example, a soluble portion thereof comprising amino acids 20-709 of SEQ ID NO: 1, which is a polypeptide comprising an amino acid sequence that is identical to SEQ ID NO: 14 as set forth by the instant application; see, e.g., paragraph [0089]. Hutchison et al. teaches at least one p97 polypeptide is adjoined to the antibody or a portion thereof (i.e., a heavy chain or a light chain) via a linker such that the former is attached to either the N-terminus or the C-terminus of one of the chains of the antibody15; see, e.g., claims 37-50 and paragraphs [0043]-[0048]. Hutchison et al. teaches the linker is a peptide comprising glycine, serine, and/or asparagine, including, in particular, a peptide having the amino acid sequence of GGGGS (SEQ ID NO: 10); see, e.g., paragraph [0196]. Hutchison et al. teaches at least one p97 polypeptide is adjoined to the antibody or a portion thereof directly when possible (see, e.g., paragraph [0144]). Hutchison et al. teaches the conjugate is used to treat HER-2-overexpressing cancer in subjects, 
Hutchison et al. does not teach the amino acid sequences of the heavy and light chains of the antibody referred to therein as trastuzumab, but the amino acid sequences of the heavy and light chains of the antibody are inherent characteristics.
As evidenced by U.S. Patent Application Publication No. 2005/038231-A1, the light chain of trastuzumab comprises an amino acid sequence that is identical to the amino acid sequence set forth by the instant application as SEQ ID NO: 36; see entire document (e.g., SEQ ID NO: 1). 
As evidenced by WO2013065869-A1, the heavy chain of trastuzumab comprises an amino acid sequence that is identical to the amino acid sequence set forth by the instant application as SEQ ID NO: 29; see entire document (e.g., SEQ ID NO: 86).
Absent a showing of any difference, the product is deemed the same as the claimed invention.


15.	Claims 1, 65-67, and 74 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application No. 2013/0183368-A1, as evidenced by U.S. Patent Application Publication No. 2005/038231-A1 and WO2013065869-A1.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) 
U.S. Patent Application No. 2013/0183368-A1 (Hutchison et al.) teaches a conjugate comprising at least one p97 polypeptide sequence covalently or operatively linked to an antibody or antigen-binding fragment thereof that specifically binds the human Her2/neu protein, including, in particular, trastuzumab or an antigen-binding fragment thereof; see entire document (e.g., claims 1 and 12). Hutchison et al. teaches the p97 polypeptide sequence comprises a fragment of a human p97 protein sequence having at least about 20 amino acid residues of the sequence of SEQ ID NO: 1, including, for example, a soluble portion thereof comprising amino acids 20-709 of SEQ ID NO: 1, which is a polypeptide comprising an amino acid sequence that is identical to SEQ ID NO: 14 as set forth by the instant application; see, e.g., paragraph [0089]. Hutchison et al. teaches at least one p97 polypeptide is adjoined to the antibody or a portion thereof (i.e., a heavy chain or a light chain) via a linker such that the former is attached to either the N-terminus or the C-terminus of one of the chains of the antibody16; see, e.g., claims 37-50 and paragraphs [0043]-[0048]. Hutchison et al. teaches the linker is a peptide comprising glycine, serine, and/or asparagine, including, in particular, a peptide having the amino acid sequence of GGGGS (SEQ ID NO: 10); see, e.g., paragraph [0196]. Hutchison et al. teaches at least one p97 polypeptide is adjoined to the antibody or a portion thereof directly when possible (see, e.g., paragraph [0144]). Hutchison et al. teaches the conjugate is used to treat HER-2-overexpressing cancer in subjects, including females with, for example metastatic breast cancer; see, e.g., paragraph [0244], Hutchison et al. teaches the treatment is effective to treat metastases to the CNS including metastases to the brain; see, e.g., paragraph [0075]. Hutchison et al. teaches therapeutically effective concentrations of conjugate can be achieved in brain tissue metastases, even when delivered systemically by, e.g., intravenous infusion; see, e.g., 
Hutchison et al. does not teach the amino acid sequences of the heavy and light chains of the antibody referred to therein as trastuzumab, but the amino acid sequences of the heavy and light chains of the antibody are inherent characteristics.
As evidenced by U.S. Patent Application Publication No. 2005/038231-A1, the light chain of trastuzumab comprises an amino acid sequence that is identical to the amino acid sequence set forth by the instant application as SEQ ID NO: 36; see entire document (e.g., SEQ ID NO: 1). 
As evidenced by WO2013065869-A1, the heavy chain of trastuzumab comprises an amino acid sequence that is identical to the amino acid sequence set forth by the instant application as SEQ ID NO: 29; see entire document (e.g., SEQ ID NO: 86).
Absent a showing of any difference, the product is deemed the same as the claimed invention.


Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


17.	Claims 1, 65-67, and 74 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,150,846, as evidenced by U.S. Patent Application Publication No. 2005/038231-A1 and WO2013065869-A1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:  
A fusion protein comprising a p97 sequence comprising SEQ ID NO: 14 and a trastuzumab heavy chain sequence is indistinguishable from the fusion protein comprising a p97 polypeptide comprising, for example, amino acids 20-711 of SEQ ID NO: 1 and a trastuzumab or an antigen binding fragment thereof to which claims 1-17 of the patent are directed. 
Claim 9 of the patent recites the antibody is trastuzumab or an antigen-binding fragment thereof, but does not recite the amino acid sequences of the heavy and light chains of the antibody referred to therein as trastuzumab; even so the amino acid sequences of the heavy and light chains of the antibody are inherent characteristics.
As evidenced by U.S. Patent Application Publication No. 2005/038231-A1, the light chain of trastuzumab comprises an amino acid sequence that is identical to the amino acid sequence set forth by the instant application as SEQ ID NO: 36; see entire document (e.g., SEQ ID NO: 1). 
As evidenced by WO2013065869-A1, the heavy chain of trastuzumab comprises an amino acid sequence that is identical to the amino acid sequence set forth by the instant application as SEQ ID NO: 29; see entire document (e.g., SEQ ID NO: 86).
Accordingly, it is submitted that the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed .

Conclusion
18.	No claim is allowed.

19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP2399586-A1 teaches conjugating p97 (MTf) and fragments thereof to therapeutic agents (e.g., antibodies) for delivery across the blood brain barrier.
WO2000050636-A1 teaches a peptide fragment of MTf consisting of SEQ ID NO: 14.

19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
	





slr
March 13, 2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 SEQ ID NO: 2 is the amino acid sequence of amino acids 20-711 of SEQ ID NO: 1; and the amino acid sequence of amino acids 1-19 of SEQ ID NO: 1 is a signal peptide that cleaved upon maturation of the protein (see, e.g., page 16 of the specification).
        2 See M.P.E.P. § 2172 (II).
        3 Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        4 See, e.g., Winkler et al. (J. Immunol. 2000 Oct 15; 165 (8): 4505-4514) (of record; cited by Applicant), describing changing the specificity of an antibody by single point mutations (entire document; e.g., the abstract).
        5 For additional support of this position, see Chang et al. (Structure. 2014 Jan 7; 22 (1): 9-21), which discloses, “[despite] the recognition of critical structural determinants embedded in the local sequences of protein loop regions, the intricate interrelationships among the local structural signals and the overall folding topology and stability remain unpredictable” (page 10); see entire document (e.g., the abstract). 
        
        6 See, e.g., page 1, lines 15-19 of the specification.
        
        7 This protein is also known as melanotransferrin (MTf), CD228, MTF1, MFI2, and MAP97.  This protein is known to bind to the LRP1 or LRP1B receptor and transported across the blood-brain barrier.  See, e.g., EP2399586-A1.
        
        8 See, e.g., EP2399586-A1 and note that at page 16 of the instant application’s specification it is disclosed that only “[in] certain other embodiments, the p97 fragment or variant is capable of specifically binding to a p97 receptor, an LRP1 receptor and/or an LRP1B receptor.”

        9 Again it is only according to claim 65 that the claimed fusion protein has the ability to cross the blood-brain barrier.  So, for example, according to claim 1, the claimed fusion protein need not have this ability.
        10 Here it is noted that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
        
        11 See, e.g., claim 1.
        
        12 See claim 65.
        13 The linker that is suitably used is described at pages 23-26 of the specification, but notably this linker should not be overly large (e.g., comprising an amino acid sequence of 5-25 amino acids), must have the ability to adopt a flexible extended conformation without adopting a secondary structure interfere with the function of the fusion protein, and must lack hydrophobic or charged residues that might react with the polypeptide functional epitopes.
        14 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        15 Notably Hutchison et al. teaches the antibody may be a single chain Fv (scFv) derived from trastuzumab (see, e.g., paragraph,[0115]), in which case Hutchison et al. teaches the p97 polypeptide is linked (fused) to either terminus of the scFv (see, e.g., paragraphs [0043]-[0048]).
        16 Notably Hutchison et al. teaches the antibody may be a single chain Fv (scFv) derived from trastuzumab (see, e.g., paragraph,[0115]), in which case Hutchison et al. teaches the p97 polypeptide is linked (fused) to either terminus of the scFv (see, e.g., paragraphs [0043]-[0048]).